DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 3, 4, 6, 8, 9 and 27 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding claim 1, it is unclear how the claimed “average particle diameter” in line 1 is measured.  The specification provides specific methods for these measurements ([0028]), but it is unclear whether the claims rare limited to these methods and how large of a sample should be considered to calculate an average.  Since the values would be expected to depend on the methods used and since other methods could be used, the claims are indefinite since the values may not be intrinsic to the article, but rather a function of the method as well, which may not be claimed.

Further regarding claim 1, it is unclear how the claimed “average axial ratio” in line 2 is measured.  The specification provides specific methods for these measurements ([0029]), but it is unclear whether the claims rare limited to these methods and how large of a sample should 

Further regarding claim 1, the phrase "bisphenol F type epoxy resin" (emphasis added by the examiner), the addition of the word “type” renders the claim indefinite because it is extends the scope of the expression so as to render it indefinite.  See MPEP § 2173.05(b). For purposes of examination, any epoxy type resin shall be considered a “bisphenol F type epoxy resin.”

Regarding claims 3, 4, 6, 8, 9 and 27, claims 3, 4, 6, 8, 9 and 27 are rejected for their incorporation of the above, due to their dependencies on claim 1.

Allowable Subject Matter
Claims 1, 3-4, 6, 8, 9 and 27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.  Further, claims 23-26 would be subject to rejoinder.

The following is a statement of reasons for the indication of allowable subject matter:  the nearest prior art of record is Kaneko et al., (US 2011/0159181 A1), hereinafter Kaneko, originally of record in the non-final rejection dated March 17, 2020.  Kaneko teaches a metal particle with an average particle size of 1 micron or less ([0013]) with an iron-based metal core where the particle is spherical ([0016]) (spherical corresponds to an axial ratio of 1), where the particle size is measured by D50 ([0102]), (D50 is a volume based cumulative particle diameter measurement), a silicon oxide layer is formed on the metal core ([0023]-[0025]) by hydrolysis of MW of tetraethoxysilane is 208.33 and MW of Si is 28.09, therefore hydrolysis of 10-60 parts by mass tetraethoxysilane results in 1.3-8.0% Silicon based on the total mass of the SiO2 coated iron powder; this range anticipates the claimed range with sufficient specificity per MPEP 2131.03), and the coated iron particles contain phosphorus in 1 to 50 mass percent in the iron powder([0064]).   Kaneko does not teach or suggest (alone or in combination with the prior art), wherein the iron powder has a content of P of 0.1-1.0% by mass based on the mass of the iron powder, nor wherein the iron powder has a real part r µ’ of a complex permeability of 4 or more and a loss tangent tanδ of a complex relative permeability of 0.025 or less, measured at 100 MHz, for a molded article obtained by mixing the iron powder and a bisphenol F type epoxy resin at a mass ratio of 9/1 and pressure-molding the mixture.

Response to Arguments
Applicant’s arguments, filed July 28, 2021, with respect to the objection to claim 6 have been fully considered and are persuasive.  The objection of April 30, 2021 has been withdrawn. 

Applicant’s arguments and claim amendments with respect to 35 U.S.C. 103 rejections and the 35 U.S.C. 112(b) rejection of section 8 in the Non-Final Rejection of April 30, 2021 and the have been fully considered and are persuasive.  These specific rejections have been withdrawn.

Applicant's arguments filed April 30, 2021 have been fully considered but they are not persuasive regarding the 35 U.S.C. 112(b) rejections of sections 6 and 7 in the Non-Final Rejection of April 30, 2021, specifically to the indefiniteness of “average axial ratio“ and “average particle diameter”.  Applicant’s argument to the historic use of “average particle diameter” in patents is not persuasive, as the standard for ascertaining definiteness is not an .  
Specifically, regarding “axial ratio”, [0029] of the specification teaches that “the average axial ratio…can be obtained” by the method taught in this paragraph (emphasis added by the examiner), this is not a specific definition, nor a required process for measuring this ratio.  Regarding, “average particle diameter”, [0028] of the specification teaches a method for “obtainment by the measurement is a primary particle diameter” (emphasis added by the examiner), and the only other place “primary particle diameter” is referenced in the specification is in [0026], which states “average particle diameter (average primary particle diameter)”.  However, the method discussed in [0028] only teaches a method for measurement of a single primary particle diameter, not an average. It is not clear or consistent in the specification as to how many particles would be used to calculate the average.  
To further elaborate, the method used, magnification and number of particles studied all impact the precision of the “average axial ratio” and the “average particle diameter”.   There is no clear definition provided to clearly enable the examiner to consider the metes and bounds of the terminology.  Hence, the rejections of record are maintained.  Applicant is welcome to provide further, additional guidance to clearly direct the examiner to the clarity of these limitations and help overcome the 35 U.S.C. 112(b) rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        




/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784